DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 BARRINGTON ALFRED, individually,
                          Appellant,

                                    v.

                  JEFFREY B. DEZIEL, individually,
                            Appellee.

                              No. 4D21-1329

                              [June 2, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Kathleen H. Roberts, Judge; L.T. Case No. 2021CC000402.

  Barrington Alfred, Stuart, pro se.

  John W. Madden, Jr. of John Madden, P.A., Stuart, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                          *            *        *

    Not final until disposition of timely filed motion for rehearing.